! .x
I [V)
j ,.i               OFFICE OF THE ATTORNEY GENERAL OF TEXAS
 i .                                 AUSTIN
   t     GROVER   SELLERS
j”       ATTORNEY GENERAL


        mnorable John c. Larbureer
        C&uty Attorney, Fayette County
        La Grange, Texas

        Dear Sir:                            opinion No. O-62
                                             tie: iialarg of the   ou ty
                                                  Auditor          tt
                                                  county

                                                         4l!k
                  Your letter of Septelabe                                     opinion
        of this department on the ques                                        part,
        as folloW8:



                                                          orden of the
                                                          ing with June
                                                          aet appointment
                                                            July 5, 1943,
                                                   ncrel Court at the
                                                   3, which orders that
                                                  y, District   Judge, ad-
                                                  inting him as County
                                                  inutee of the meeting1
                                                 approving his bond.




                                   ually   approved   some time in Ootober.
                   “1 would, therefore, appreciate   it very much ii
               you wxld give ng your opinion on the Sollowing
               qestions as soon as you possibly    can:
                    “1.   nihen the District Judge appoints a County
                          auditor and no salary la speoified,  what
                          ie the salary ot the OoUntyAuditor?
                    -3.   It no salary is speoitied  by the District
                          Judge when he appoints the County iiuditor,
                          does this salary fluotuste ~eaoh year within
               the two year appoinf.Jlent srLould the tax
               valuation f luotuate?
         “3.   In aaswering the foregoing,    if the salary
               of the County Auditor fluctuates     with the
               tax valuation,    when does the increase or
               decrease of the salary of the County Auditor
               become effective?
         *4. Is it neoeasary    that the Comminsionere~
               Court          urd approve the inoreaee of
                         oonaent
               the County IluGitor*s salary above the mini-
               sum provided by law7
         “2.   iiocs the Comr~issionere~ Court have to record
               in their minutes their approvdl of any in-
               ore&&e in salary of the County Auditor above
               the minimum allowed by law?
         ” * * +n


          #e thank you Sor the brief submitted with your request
and aypreciste  your disousuion of the questione us&or oonsideration.
Your brief sod discussion   of the questions involved have materially
aided us in passing on the questions   eubmitted.
         Artiole       1645, Vernon’s Annotated Civil Statutes,   (S.   B.
ll9, Aote 47th Leg.,       8. S., 1941) reads as follows:


          “In any county having a population of thirty-
      five thouoana (35,090) inhabitants,     or over, ao-
      cording to the last preceding Federal Census, or
      having a tax valuation of Fifteen ;liLlion ($15,000,000)
      Dollars or over, according    to the last approved tax
      roll there shall be biennally appointed an auditor
      of accounts and finances,   the title  of said ofrioer
      to be ‘County Auditor,’ who shall hold his oftioe
      for two (2) years, and who shall receive as oom,penss-
      tion for nie eervioee to the county ae such County
      auditor , an annual salary  of not more than the annual
      salary alloored or paid the Assessor and Collector     of
      Taxes of his county,   and not leee than the annual
      ~~~~o~~~~~“,B~~i~P,~I~4~d~~~:,~da~vt,~S~~~~,’,
      as aaid article  existed on Jr$uary 1, 1940, such
      ealary of the County Auditor to be fixed and deter-
      mined by the 31strict   Judge or Dietrict  Judge8 mak-
      ing the appointmsnt and having jurisdiotion    in the
          oounty, a mjorlty     ruling, said annual salary to
          be paid monthly out of the .y,eneral fund OS the
          oount y. The action of said District       Judge or Dls-
          trict Judges in deterrPining,and Sixing the S%bry
          of such County Auditor shall be mnde by order and
          recorded in the ,Xinutee OS the District      Court OS
          the County and the Clerk thereof shall certify         the
          aam ror observame to the Comoa18810ner8' Court,
          which shall oauee the same to b recorded in its
          Minutes;   aiter  the salary oS the County Auditor
          has been Sixed by the District      Judge or Dietriot
          Judges no change in euoh salary shall tberesttor
          beoome .eSSeotive until the beginning of the next
          ensuing Sisoal year OS the county.        Provided how-
          ever, any increase in the salary of any suoh County
          Auditor over and above the annual salary allowed
          euoh County Auditor    under the gbneral law provided
          in Artiole    1546, as said artiole   existed on Janu-
          ary 1, 1940, 8halL only be allowed or permittebwlth
          the express ooneent and approval OS the Oomt~Ieeioner**
          court OS the oounty whoa9 County Auditor la aSSeate6'
          or may be arrected by the provisions       oS this Aet; auoh
          ooneent and approval of such Commissioners* Oeurt &all
          be made by order oS aald oourt and recorded        ~JI the
          Minutee oS the Commissioners* Court OS said ootmty.*

           we note that you atate in etisat   that~Artlale 1045, (9.
B. 119, aupra) repealed House Bill Ro. 409, Act6 of the 47th LegiS-
laturo,   1941, Regular Session (whioh is another artiole   oS Vernon's
Annotated Civil Statutes,    denomin+ed Article   1645). at least Inso-
Sar aa they aoniliot    with each other roctarding the Siring OS the
County Auditor's   salary. In Opinion Ro. 04851,    this department held,
among other things, that the prorieiona of 3~.B. llQ with reierenoe
to the annual salary oS the County Auditor are in aonSliot with the
provieione   of H. B. 409, pertaining  to the salary OS the County Audi-
tor, and said proriaione    OS H. 2. 409 are repealed by S. B. Ro. 119.
             Article 1545, Vernon's knnotated Civil Statutes,      as it
existed     on January 1, 1940, read~a, in part, aa Sollowe:

              "In any county having a population OS thirty-five
          thousand (35,000) inhabitanta or over, aooording to
          the preoeding Federal COMIU, or hoviw a tax ralua-
          tion OS SiSteen million dollars   ($15,000,000),   or
          over, aooording to the laet approved tax roll there
          shall be biennallg appointed an auditor OS aoaounte
          and Sinancee, the title   of said officer   to be County
          Auditor, who shall hold his oSSice Sor two (2) years,
          and who shall receive.   as compensation SGr hia servloee
         one hundred and twenty-five    dollars   ($125.00) for
         each million dollars,    or mejor portion thereof,    on
         the aaseseed valuotioae,    the annual salary to be
         computed from the laet approved tnx rolls;       said
         annual ealary rrom oounty funds shall not exceed
         ~~;vthoueand   six hundred dollars     ($3,6OC.O0)


           Generally epeaking, in view of the foregoing     etatutea,     you
are advined that the annual salary of the County Auditor cannot be
more than the annual    salary allowed or paId the Asaemor       alld Colleo-
tar of Taxes Ia hia oounty, and not less than the amma          salary   al-
lowed suoh County Auditor under the ganeral laws provided in krtlale
1645,  Revised Civil Statute@,     aa eaid Article existed on January 1,
1940. Suoh salary of the County Auditor       to be rixed and determined
by the District    Judge or Distriat   Judge8 making such appointment and
having jurisdiotion    In tbo oounty, a majority ruling,   said annual
salary to be paid monthly out or the general fund of the oounty.             Ii
the annual salary or the County Auditor was fixed under the provisione
of nrtiale   l&&S, ae said Artiale    existed on January 1, 1940, meid
mlary mustbe oomputed from the last approved tax roll8 at the time
tha salary wa8 tired.
          H’e want to point out that any Inareaee In the salary of the
County   Auditor, over and above the uinua,l salary allowed suoh County
Auditor  Under the general  law pr@vldod in Article   1645, a8 said Arti-
ale existed on January 1, 1940, shall only be alloafd or permitted
with the exprea6 consent and approval of the Commissionera’ Court of
the oounty whose auditor Is affeated.     Artlole  1845, supra, expreeely
provides that “any increase in the trelary of any suah aounty auditor,
over and above the annual salary allowed suoh county auditor under
the ganeral law provided In Article    1845, as aaid Artiole exiated’on
January 1, 1940, shall only be allowed or permitted with the txprese
consent and approval of the Commiaeioners * Oourt or the oounty whose
OQMty auditor Ia affected    or may be affected by the provieIom of
thie hot; suah consent and approval of such CommIssIonere* Court
shall be made by the audltor of such court and recorded In the Minutea
Or the Co:tissIonere*   Court of such County.*
          Your letter    discloses that when the District    Judge appointed
the County Auditor he did not fix and determine the salary of the
County Auditor.    Aa above atated, it IO our opinion that the salary
Of the County Auditor should be fixed and determined by the dietrict
judge or district    judges making such appointment and having jurisdlc-
tion In the oountp.      However, where suoh dlatrict   judge fails  to #lx
and determine the salary of the County Auditor when the appointment
wae made, it Ia our opinion that the Auditor would be entitled to an
annual salary allowed suoh County Auditor under the general law pro-
vided In Article   1645, as said lirtfcle  existed on January 1, 1940.
DonorableJO~II 0. Yarburger, j~age5



           statsd   differently,Ii the District Judge did not rix
ad a&,ttinc3 any definite salary for the County Auditor, Ws
believe that It follows that not more than the minimum was In-
tended, and the minimum Is rixed by said krtiole 1645, as It existed
on January 1, 1940. One of the anolosed statementsof your InWIry
reveals   that   the tax valuation of Fayette County aver since 1940
walr  over ~14,OOC,OOO but under $14;500,000axoept for the year
1944, for whioh year the tax valuatloa is $14,543,905.
         Specificallyanswering your firat pusstion,   it is Our
opinion that the salary of the County Auditor of Fayette County
for the gear 1,944 la &%,OOOand further that the annual salary
of the County Auditor  of Fayette County for 1945, oosseanoingwith
January 1st. would be $9,195, as the annual salary of the County
Auditor is oontrolledby tkm provisionsof Article 1445, ass&l
Article existed on January 1, 1940, said salary must be oomputed
on the last approved tax rolls of the oounty.
         Your ssoond question is rrspeotfullyanmversd in the af-
f irmativo. lMn the annual salary Or the County Auditor 18 oon-
trolled by the provfsions of Article 1445, as eaid Article existed
on January 1, 1940, said salary must be oo*putedon the last approved
tar roll8 of the uounty.
         Replying to your third question, you ars adviee4 tPmt It
is our opinion that any lnorsaw or doorsass of the salary or the
County Auditor, under Artlo   1445, as sold Art1010 existed on
January 1, 1940, would beoome efieotlve on January 1st based upon
ths last approved tax rolls of the county.
              In view of   the   express provisionsof Article   1445, Vsfnon's
Annotated Civil Statutes, it IS our opinion that your fourth ~uas-
tion should be answered in the affirmative,and is so answered.
         In reply to your fifth puestion, you are respeotrullyad-
vised that Iiiis our opinion that the Oommissioners~Court should
reaord In their minutes their approval of any homass  of salary
of the bounty Auditor above the s&&sum allowed by law.